Atkinson, J.
An examination of the record does not disclose that there was any abuse of discretion in setting aside the verdict and judgment obtained by the plaintiffs in error in the court below at the same term at which they were rendered. Whether the case was, or was not, legally ripe for trial, it is manifest that, under the rules of practice prevailing in that court, the case was tried prematurely, and the verdict and judgment improvidently allowed. Judgment affirmed.
W. II. Terrell and Glenn & Rountree, for plaintiffs.
Candler & Thomson, for defendants.